Citation Nr: 0403214	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  97-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability with lateral instability, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to April 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for the veteran's right knee condition.  The Board remanded 
this case to the RO in December 1999 for further development.  
In an April 2003 rating decision, the granted a 20 percent 
rating for right knee condition effective to the date of 
claim.  In a separate rating decision, the RO also 
"granted" service connection for right knee arthritis, and 
assigned a separate 10 percent rating.  See VAOPGCPREC 23-97 
(July 1, 1997) (separate ratings may be assigned for 
arthritis and instability of the knee under Diagnostic Codes 
5003 and 5257).  As addressed below, the veteran has been 
service connected for degenerative joint disease of the right 
knee since an RO decision in November 1988.  The Board has 
rephrased the issues listed on the title page to better 
reflect the claims on appeal.  


FINDINGS OF FACT

The veteran's right knee disability is manifested by no more 
than moderate instability, and degenerative changes with a 
reduction in limitation of motion from 16 degrees of 
extension to 126 degrees of flexion during flare-ups of 
disability.


CONCLUSIONS OF LAW

1.  Right knee disability with lateral instability is not 
more than 20 percent disabling under Diagnostic Code 5257.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a 20 percent rating for right knee 
arthritis with limitation of motion have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2003); 
VAOPGCPREC 09-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  See also 38 C.F.R. § 3.159 (2003).  

Upon review of the record, the Board finds that the veteran 
has been afforded the notice and duty to assist benefits of 
the VCAA in this case.  The Court of Appeals of Veterans 
Claims has emphasized that the provisions of the VCAA impose 
new notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his/her representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.  

By letter dated March 12, 2003, the RO advised the veteran of 
the evidence necessary to substantiate his claim for an 
increased rating.  At that time, the veteran was advised of 
the relative duties on the part of himself and VA in 
developing his claim.  By virtue of a Supplemental Statement 
of the Case (SSOC) dated April 2003, the RO advised the 
veteran of the evidence obtained and reviewed in deciding the 
claim, and the Reasons and Bases in arriving at its findings 
of fact and conclusions.  The RO sent the veteran another 
letter, dated July 7, 2003, which notified the veteran of 
more specific examples of evidence necessary to substantiate 
his claim for an increased rating.  At that time, the RO 
notified the veteran that all records identified by him as 
relevant to his claim on appeal had been obtained, and that 
the RO would not request any additional records unless 
informed of further pertinent information or evidence 
relevant to the case.  On this record, the Board finds that 
the provisions of 38 U.S.C.A. § 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
obtained the veteran's service medical records and obtained 
all available VA clinical records.  The veteran submitted 
private medical records in support of his claim.  The veteran 
has not identified any additional information and/or evidence 
which may be relevant to his appeal, and there are no further 
outstanding requests to obtain any specific evidence and/or 
information that could substantiate the claim.  Accordingly, 
the Board finds that the requirements of 38 U.S.C.A. 
§ 5103A(b) & (c) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  The Board remanded this case in 
December 1999 for VA examination which was adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2003).  The Board 
finds that the January 2002 VA examination report fully 
complies with the Board's remand order, and is adequate for 
rating purposes.  The Board further finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim and that the requirements 
of the VCAA have been met.

The veteran claims that he is entitled to a rating in excess 
of 20 percent for his right knee disability.  Briefly 
summarized, the evidence reflects that the veteran served on 
active duty from April 1972 to April 1978.  He incurred a 
severe valgus stress injury in 1972 which resulted in 
positive anterior drawer sign, valgus stress laxity in the 
medial collateral ligament, and medial joint line tenderness.  
He was diagnosed with O'Donague's Triad of the right knee, 
and subsequently underwent a right medial meniscectomy and 
Slocum Procedure.  His initial VA examination in July 1982 
reflected his complaint of intermittent episodes of knee 
swelling and pain with history of draining and arthroscopic 
surgery in 1986.  His physical examination revealed an 8-inch 
scar on the medial aspect of the left knee, left knee flexion 
to 140 degrees, some popping and cracking, and very slight 
medial ligament looseness.  He was given diagnoses of 
degenerative joint disease (DJD) and status medial 
meniscectomy of the right knee.

By means of a rating decision dated November 1988, the RO 
granted service connection for right knee disability with 
degenerative joint disease, and assigned an initial 10 
percent disability rating.

The record next reflects that the veteran filed a claim for 
an increased rating for right knee disability by means of a 
VA Form 21-4138 filing received May 3, 1995.  His VA clinic 
records first reflect his October 1994 complaint of constant 
right knee pain which increased with activity.  He denied 
symptoms of locking or give-way.  A physical examination at 
that time revealed 0 to 130 degrees of motion, and 1+ valgus 
instability, anterior drawers sign, and Lachman's test.  An 
x-ray examination demonstrated medial compartment narrowing 
with spur formation.  The RO denied an increased rating in a 
June 1996 rating decision, and this appeal ensues from that 
decision.  

Thereafter, VA clinic records include an August 1996 
orthopedic consultation which noted the veteran's complaint 
of right knee pain, mostly with walking, that became worse as 
the day progressed and occasionally woke him at night.  He 
also reported occasional popping and clicking.  On 
examination, his quadriceps appeared symmetric with a well-
healed medial incision on the knee.  His findings were 
significant for mild varus thrust, and tenderness along the 
medial joint line with a thickened synovium or plica in the 
superomedial portion.  He also had a very hypermobile patella 
which appeared to track well with flexion.  He had full 
flexion, and was stable to varus and valgus flexion.  He was 
prescribed a non-steroidal anti-inflammatory drug and a 
neoprene knee sleeve.  A February 1997 orthopedic 
consultation noted the veteran to be having moderate problems 
with his right knee.  He was assessed with moderately 
advanced medial joint disease with an approximate 70 percent  
loss of joint space on his most recent x-ray examination.  
The veteran declined the risks associated with total knee 
replacement at that time.

Private medical records associated with the claims folder in 
April 1997 reveal that the veteran underwent arthroscopy in 
November 1986 due to symptoms of popping, snapping and 
instability.  His post-operative diagnosis was of anterior 
cruciate ligament deficient right knee with tear of the 
medial meniscus and mild to moderate degenerative joint 
disease.

In May 1997, VA prescribed the veteran a G2 loading brace for 
his right knee, and it was noted that he would probably need 
a total knee operation in the future.

On VA examination in September 1997, the veteran complained 
of right knee pain, grinding and grating.  His pain increased 
with sitting at which time he had difficulty in getting up.  
He also reported referred pain to the hip.  He noted 
increased stability with use of the knee brace.  On 
examination, he ambulated with a limp favoring the right leg.  
He was wearing the knee brace.  His lower extremity showed 
positive pulses and reflexes with hair growth.  He was unable 
to walk on his heels or outside of the feet secondary to 
bunions and knee pain.  His right knee demonstrated 0 degrees 
of extension to 120 degrees of flexion with positive crepitus 
and laxity.  The knee was not deformed or swollen.  The 22 
cm. scar on the medial aspect of the knee was tender.  An x-
ray examination was interpreted as showing mild degenerative 
changes of the right knee.  He was given a diagnosis of DJD 
of the right knee.

On VA examination in January 2002, the veteran primarily 
complained of right knee pain, swelling, weakness, 
fatigability, lack of endurance and stiffness which was 
exacerbated with use.  He had occasional give-way.  His knee 
pain was generally 3-4 on a scale of 10 which occasionally 
rated as 10/10 pain with activities such as walking and 
climbing.  A change in weather also made his symptoms worse.  
He denied symptoms of redness, drainage, locking, 
dislocations or recurrent subluxations.  He wore a brace on 
his right knee, and used a cane on the right hand.  He 
treated his symptoms with Tylenol.  On examination, he 
presented with a brace on his right knee, and limped on his 
right leg.  He had swelling with a deformity that was not 
unsightly.  He had a non-tender scar on the medial aspect of 
the right knee from the lower thigh to the mid-medial right 
calf.  He had tenderness anteriorly with crepitus and marked 
laxity.  He had a muscular defect on the medial aspect of the 
right knee, measuring 5 x 4 cm. on the lower part of the knee 
joint, which would involve the extensor muscles of the right 
knee.  He had painless 10 degrees of active flexion, and 8 
degrees of passive flexion as well as with fatiguing.  He had 
painless 130 degrees of active extension, and 135 degrees of 
passive extension, and 140 degrees of extension with 
fatiguing.  His circumference of the right thigh, knee, and 
calf was less than the left by 2 cms., 1 cm., and 2.5 cms., 
respectively.  His right lower extremity was weaker than the 
left.  His hair growth was decreased, but his warmth, pulses 
and reflexes were normal.  Following review of his September 
1997 x-ray results, the examiner gave diagnoses of severe 
degenerative joint disease changes with marked laxity and 
muscular defect of the medial aspect of the right knee to 
include an unsightly scar from previous surgery, and status 
post removal of medial meniscus of the right knee with Slokum 
procedure to strengthen the medial collateral ligaments.  The 
examiner also provided the following opinions regarding the 
nature and severity of the veteran's right knee disability:

This veteran has no pain on movement of his 
right knee.  However, if he had pain, this 
examiner estimates that he would have 
approximately 10% more limitation of the 
movement of the right knee due to pain...

The veteran's right knee does exhibit weakened 
movement but, after fatiguing the right knee, 
the function of the right knee actually 
improved.  He had no incoordination, however, 
he has Marked Laxity on physical examination.  
The Laxity, of course, is corrected as much as 
possible by using a right knee brace.  He does 
have loss of muscle mass on the medial aspect 
of the right knee from the previous Slokum 
Procedure.  This would be muscle group XIV.  
Muscle loss is estimated as 1/3rd of the Vastus 
Medialis muscle...

This examiner, as stated above, noted that the 
veteran would more likely than not, due to 
Pain, lose approximately 10% function of the 
right knee.  Expressed in terms of degrees, it 
is estimated that in place of +8 degrees of 
flexion on extension, he would then have 
limited extension to +16 degrees and limited 
flexion from +16 degrees to 126 degrees.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2003).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2003).  The veteran's right knee disability has been 
evaluated as 20 percent disabling under Diagnostic Code 5257 
which represents moderate impairment due to recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  A 30 percent rating is 
warranted for severe impairment due to recurrent subluxation 
or lateral.

The record demonstrates that the veteran wears a G2 brace on 
the right knee and walks with assistance of a cane.  He has 
been advised of the future need for a total knee replacement.  
He is status post removal of medial meniscus of the right 
knee with Slokum procedure in 1972, and repair of tear of the 
medial meniscus in 1986.  He complains of weakness, 
fatigability and lack of endurance, but denies symptoms of 
give-way.  Pertinent findings include 1+ valgus instability 
with positive anterior drawers sign, and Lachman's test in 
October 1994, stable to varus and valgus in August 1996, an 
assessment of "moderate" knee problems in February 1997, 
laxity noted on VA examination in September 1997, and a 
description of "marked" laxity on VA examination in January 
2002.  Nevertheless, there was only occasional give-way and 
denied locking, dislocations or recurrent subluxations.  The 
Board finds, by a preponderance of the evidence, that the 
veteran's right knee disability is manifested by no more than 
moderate impairment due to recurrent subluxation or lateral 
instability.  Accordingly, the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5257 have not been 
met.

Turning to the question of whether a separate rating may be 
assigned on the basis of limitation of motion with functional 
impairment considered, the Board notes that the veteran has 
been in receipt of an award of service connection for 
degenerative joint disease of the right knee since November 
1988.  A claimant may be entitled to separate ratings for 
instability of the knee and non-compensable limitation of 
motion due to arthritis under Diagnostic Codes 5257 and 5003.  
See VAOPGCPREC 9-98 (August 14, 1998).  Diagnostic Code 5003 
provides that arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Normal range of motion of the 
knee is measured from 0 degrees of extension and 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II (2003).  

The most recent VA examination in 2002 reveals right knee 
range of motion measured as 10 degrees of active extension 
with 130 degrees of active flexion without pain.  Some 
atrophy and weakness of the right lower extremity has been 
noted.  With consideration of the factors provided in 
38 C.F.R. §§ 4.40 and 4.45, the VA examiner estimated that 
the veteran's right knee would experience a reduction in 
limitation of motion from 16 degrees of extension to 126 
degrees of flexion.  With application of 38 C.F.R. §§ 4.40 
and 4.45, the Board finds that the veteran's 16 degree loss 
of extension entitles him to a separate 20 percent rating 
under Diagnostic Code 5261 rather than a separate 10 percent 
rating for non-compensable limitation of motion under 
Diagnostic Code 5003.  A higher still rating under Diagnostic 
Code 5261 would require extension limited to 20 degrees under 
Diagnostic Code 5261.  The veteran's estimated  reduction in 
limitation of extension to 16 degrees falls short of the 
criteria necessary for a 30 percent rating.  The previous 
examination findings reveal no significant range of motion 
loss and, in the Board's opinion, the frequency and duration 
of flare-ups of right knee disability demonstrated by the 
record are not of such severity as to warrant consideration 
of applying the principles of 38 C.F.R. § 4.7.  The Board 
finds, therefore, that the preponderance of the evidence is 
against a higher still rating under Diagnostic Code 5261.

Accordingly, the Board finds that the veteran's right knee 
disability is manifested by no more than moderate instability 
with a reduction in limitation of motion from 16 degrees of 
extension to 126 degrees of flexion with flare-ups of 
disability.  The Board finds no basis for an increased 
evaluation under Diagnostic Code 5257, but finds that a 
separate 20 percent rating for arthritis with compensable 
limitation of motion is warranted under Diagnostic Code 5261.  
VAOPGCPREC 9-98 (August 14, 1998); 38 C.F.R. §§ 4.40, 4.45 
(2003).  There is no evidence of ankylosis of the knee, or 
malunion or nonunion of the tibia or fibula.  As such, the 
Board finds no further basis for an increased evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262 (2003).  
In so deciding, the Board has considered the veteran's 
descriptions of his right knee symptoms as both competent and 
credible, and relied upon his assertions in assigning the 
separate 20 percent rating for painful limitation of motion.  
The evidence of record, particularly the clinical findings, 
does not support a higher rating still for his right knee 
disability.  There is no doubt of material fact to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (Aug. 16, 1996).

ORDER

An increased rating for right knee disability with 
instability is denied.

A separate 20 percent rating for right knee arthritis with 
limitation of motion is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



